DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      WALTER A. BETANCOURT,
                            Appellant,

                                    v.

                         PATRICIA EDWARDS,
                              Appellee.

                              No. 4D18-1518

                           [February 6, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; John Joseph Murphy, III, Judge; L.T. Case No. DVCE
18-003088.

  Walter A. Betancourt, Deerfield Beach, pro se.

  Richard L. Rosenbaum of the Law Offices of Richard Rosenbaum, Fort
Lauderdale, for appellee.

PER CURIAM.

  Affirmed. See Fla. R. App. P. 9.315(a).

LEVINE, CONNER and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.